Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2-15-2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication Takeshima US 2016/0106332 A1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 11-12, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication Takeshima US 2016/0106332 A1.
Regarding claim 1, Takeshima discloses a method for an Imaging system, (0053) comprising: 
acquiring, during a scan of a subject, an electrical signal indicating a periodic physiological motion of an organ of the subject; (FIG. 2)(FIG. 4A)(Abstract; ECG waveform detecting apparatus)
(0167; The pulse wave signal is a signal which the sphygmograph 400 obtains by measuring motion of peripheral blood vessels. As shown in FIG. 19C, in the pulse wave signal, each local minimum point generally appears at the position slightly later than each R-wave. Thus, the high-frequency enhanced template corresponding to an R-wave can be generated by cutting off (extracting) the high-frequency enhanced ECG signal positioned slightly earlier than a local minimum point.)
Note; (0003; An electrocardiograph is a device whose electrodes are set on a biological body to measure an electric potential difference between the electrodes. Information measured by an electrocardiograph is referred to as an electrocardiogram (ECG) and is widely used in the medical field. As information obtained from an electrocardiogram, for example, there are a P-wave, an R-wave, a QRS complex wave, a T-wave and so on. Because these waveforms are used for a synchronization signal of a medical diagnosis device capable of electrocardiographic synchronization imaging in addition to diagnosis of various types of cardiac disease, automatic detection of such waveforms is important in terms of industrial applications.)
Note; The well-known term "electrocardiogram" is defined as a test that measures the electrical activity of the heart. An electrocardiogram measures the rate and regularity of the heartbeat as well as the size and position of the chambers, any damage to the heart, 
inputting a sample (WF1) of the electrical signal into a trained neural network to detect whether a peak is present in the sample; (First Detection Unit 20-Fig. 2)(0062; The first detection unit 20 detects R-waves included in ECG signals.) (0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.) Non-Patent Document mentions on page 44 right col described ECG waveform detection by neural networks. Hence both the first and second detection unit can be neural networks. Further see figures 6 and 7; wherein Figure 7 illustrates a convolutional neural network beginning with two nodes.
triggering acquisition of image data responsive to detecting the peak in the sample; and not triggering the acquisition of image data responsive to not detecting the peak in the sample 
(0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0063; The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0081; In the step ST108, the detection result (i.e. the heartbeat synchronization signal) is outputted to the external ECG synchronization imaging apparatus 200 when the second detection unit 40 detected an R-wave in the step ST106)
(0122; An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.) (0134; The update enabling unit 330 temporarily stops the update processing of the second waveform template in the period during which the ECG synchronization imaging apparatus 200 is applying an RF pulse and/or a gradient magnetic field pulse and in the period during which the ECG synchronization imaging apparatus 200 is moving the bed) Hence no triggering the acquisition of image data since the processing stops updating. 
Regarding claim 2, further Takeshima further discloses, comprising pre-processing the electrical signal to generate the sample of the electrical signal, wherein pre-processing the electrical signal comprises acquiring a plurality of discrete measurements of the electrical signal over time for a given duration to generate the sample.
(Fig. 9A-9D)(0018; FIG. 9A to FIG. 9D are diagrams conceptually explaining that the detection reliability improves by updating a waveform templat) (0110; FIG. 9A to FIG. 9D are an example of a case where subtraction processing is used as the matching processing.) When the second waveform template is not updated (FIG. 9C) 
Takeshima discloses a first waveform template seen as measurement of the ECG signal over time. (0092; the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.)(0097; the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1. The first waveform matching unit 202 matches the ECG signal, which is time-sequentially outputted from the input interface 10, with the first waveform template 201 by using matching processing. The first waveform matching unit 202 transmits a matched result to the first detection determination unit 203. The first detection determination unit 203 detects arrival of the waveform pattern WF1 and the position of an R-wave included in the waveform pattern WF1 on the basis of the matched result. By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.)
Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time. (0116; When the second waveform template is not updated (FIG. 9C), the peak of the difference value becomes larger than zero and the peak value is changed. Therefore, in order to reliably detect the peak, it is inevitable that the threshold value is set to a large value (separated from zero). In this case, the probability of erroneously detecting external disturbance and/or noise becomes higher, which makes it difficult to detect the peak of the difference values with high reliability.)
(0117; [0117] On the other hand, when the second waveform template is updated (FIG. 9D), the peak value of the difference value can be maintained at around zero. Therefore, even if the threshold value is set to a small value, the peak value of the difference value can be detected reliably and stably. By setting the threshold value to a small value, the probability of erroneously detecting external disturbance and/or noise is reduced. As a result, the peak value of difference values can be detected with high reliability.)(Refer to Fig. 9A-9D) 
The signal here is seen as the raw a ECG sample from the first waveform template since Fig 2 and 6 and 10 demonstrate a connection from the first waveform template to the second waveform template
Note; (0083; Incidentally, the above processing algorithm is only an example. For example, the operation of detecting a specific waveform in the first detection unit 20 so as to update the detection parameter used by the second detection unit 40 and the operation of detecting a specific waveform in the second detection unit 40 do not necessarily need to be performed as a series of operations as shown in FIG. 5. These operations may be respectively performed in parallel with each other.)
(0070; FIG. 4A is a chart showing positional relationship on a time axis between the waveform pattern WF1, the waveform pattern WF2 and an ECG signal.) both wave forms are generated over time. 
Fig. 5 shows the generated sample seen as the heart beat synchronization signal is outputted to the outside ST108.  
The first waveform template and the second waveform template are seen as a pre-processing electrical signals and a plurality of discreet measurements of ECG signal overtime for a given duration to generate the sample. 
It is inherent to have processor to perform the functions of the processing of an ECG signal. Takeshima teaches it is known to use a computer readable storage medium seen as a processor to obtain ECG signal (0397; A computer-readable storage medium storing an ECG waveform detecting program for causing a computer to execute a process, including steps of: [0398] generating a second ECG signal by enhancing a high-frequency band of at least one first ECG signal acquired form an object; [0399] calculating an evaluation value by matching the second ECG signal with a template corresponding to a specific target waveform; and [0400] detecting the specific target waveform based on the evaluation value.) Note; a CPU or a central processing unit or a computer readable storage medium is also called a central processor, main processor or just a processor. It is an electronic circuitry that executes instructions comprising a computer program.
Regarding claim 6, Takeshima further discloses inputting the signal into a signal quality classifier to determine degradation of the signal and rejecting output of the trained neural network response to the signal quality of the sample being degraded. (0122; The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not. An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.)
Regarding claim 7, further Takeshima discloses, responsive to not detecting the peak in the sample (0124; In the step ST300, the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal.), inputting a second (0124; when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.), and triggering the acquisition of image data responsive to detecting the peak in the second sample (0125; In the step ST302, the second detection unit 40 detects an R-wave by using either the updated second waveform template or the maintained second waveform template.), wherein the second sample at least partially temporally overlaps the first sample. Hence the processing steps continue to trigger acquisition of image data according to Figures 2, 6, and 10. The signals at least partially temporally overall the first sample since the second waveform is in response to the first waveform. 
Regarding claim 8, Takeshima further discloses, wherein the organ comprises a heart (0057; an MRI apparatus acquires imaging data with reference to a heartbeat synchronization signal in other imaging such as various types of imaging whose target is the heart or the like), wherein the electrical signal comprises an electrocardiogram. (0003; Information measured by an electrocardiograph is referred to as an electrocardiogram (ECG) and is widely used in the medical field. As information obtained from an electrocardiogram, for example, there are a P-wave, an R-wave, a QRS complex wave, a T-wave and so on)
Regarding claim 9, Takeshima further discloses, 
wherein the trained neural network comprises a convolutional neural network (0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.) (0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.) Non-Patent Document mentions on page 44 right col described ECG waveform detection by neural networks. Hence both the first and second detection unit can be neural networks. Further see figures 6 and 7; wherein Figure 7 illustrates a convolutional neural network beginning with two nodes. 
and wherein the peak comprises an R-peak of the electrocardiogram. (0056; As an ECG synchronization imaging apparatus (imaging apparatus) 200 capable of imaging in synchronization with heartbeat, for example, there are a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, and so on. For example, the ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which start timing of data acquisition is determined with reference to a generation position of an R-wave.)
Regarding claim 11, Takeshima discloses, a method, comprising: 
acquiring, during a diagnostic scan of a subject, a first channel and a second channel of an electrical signal indicating periodic physiological motion of an organ of the subject; (FIG. 2)(FIG. 4A)(Abstract; ECG waveform detecting apparatus)
(0167; The pulse wave signal is a signal which the sphygmograph 400 obtains by measuring motion of peripheral blood vessels. As shown in FIG. 19C, in the pulse wave signal, each local minimum point generally appears at the position slightly later than each R-wave. Thus, the high-frequency enhanced template corresponding to an R-wave can be generated by cutting off (extracting) the high-frequency enhanced ECG signal positioned slightly earlier than a local minimum point.)
Note; (0003; An electrocardiograph is a device whose electrodes are set on a biological body to measure an electric potential difference between the electrodes. Information measured by an electrocardiograph is referred to as an electrocardiogram (ECG) and is widely used in the medical field. As information obtained from an electrocardiogram, for example, there are a P-wave, an R-wave, a QRS complex wave, a T-wave and so on. Because these waveforms are used for a synchronization signal of a medical diagnosis device capable of electrocardiographic synchronization imaging in addition to diagnosis of various types of cardiac disease, automatic detection of such waveforms is important in terms of industrial applications.)
Note; The well-known term "electrocardiogram" is defined as a test that measures the electrical activity of the heart. An electrocardiogram measures the rate and regularity of the heartbeat as well as the size and position of the chambers, any damage to the heart, and the effects of any drugs or devices that regulate the heart. Through the use of an electrocardiogram, various actions of the heart can be recorded. Therefore, An ECG records the electrical signals from your heart. In other words, an ECG detects periodic physiological motion of the heart. A heart is seen as an organ of a subject. 
inputting a first sample of the first channel (WF1) into a first trained neural network to detect whether a peak in the periodic physiological motion is present in the first sample; (First Detection Unit 20-Fig. 2)(0062; The first detection unit 20 detects R-waves included in ECG signals.)
inputting a second sample of the second channel (WF2) into a second trained neural network to detect whether the peak is present in the second sample; (Second Detection Unit 40-Fig. 2)(0063; The second detection unit 40 detects R-waves)(0087; a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods) (0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.) Non-Patent Document mentions on page 44 right col described ECG waveform detection by neural networks. Hence both the first and second detection unit can be neural networks. Further see figures 6 and 7; wherein Figure 7 illustrates a convolutional neural network beginning with two nodes.
determining presence of the peak by combining detections of the first trained neural network and the second trained neural network; and (0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0068; As shown in FIG. 4, the first detection unit 20 and the second detection unit 40 of the ECG waveform detecting apparatus 1a each detect waveforms different from each other.)
Note; (0083; Incidentally, the above processing algorithm is only an example. For example, the operation of detecting a specific waveform in the first detection unit 20 so as to update the detection parameter used by the second detection unit 40 and the operation of detecting a specific waveform in the second detection unit 40 do not necessarily need to be performed as a series of operations as shown in FIG. 5. These operations may be respectively performed in parallel with each other.)
triggering acquisition of image data responsive to determining that the peak is present.
(0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0063; The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0081; In the step ST108, the detection result (i.e. the heartbeat synchronization signal) is outputted to the external ECG synchronization imaging apparatus 200 when the second detection unit 40 detected an R-wave in the step ST106)
Regarding claim 12, Takeshima further discloses,  
inputting the first sample into a first signal quality classifier to determine the signal quality of the first sample; 
(0071; The first detection unit 20 performs detection during the first detection period corresponding to a waveform within a predetermined range (waveform pattern WF1) including the entire R-wave. The first detection period is a period composed of the following three spans: a span of an R-wave, a span which starts earlier than this R-wave by a predetermined time and ends immediately before this R-wave, and a span which starts immediately after this R-wave and lasts for a predetermined time.)
(0097; The first detection determination unit 203 detects arrival of the waveform pattern WF1 and the position of an R-wave included in the waveform pattern WF1 on the basis of the matched result.)
(0098; The first detection determination unit 203 determines that an R-wave is detected, when the cross-correlation function is larger than a threshold value)
(0124; the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal. When the detection condition is normal, the process proceeds to the step ST204 and the second waveform template is updated. On the other hand, when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.)
The quality of the signal is determined for the first sample via the first waveform template 201. (0092; the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.)(0097; the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1. The first waveform matching unit 202 matches the ECG signal, which is time-sequentially outputted from the input interface 10, with the first waveform template 201 by using matching processing. The first waveform matching unit 202 transmits a matched result to the first detection determination unit 203. The first detection determination unit 203 detects arrival of the waveform pattern WF1 and the position of an R-wave included in the waveform pattern WF1 on the basis of the matched result. By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.) 
inputting the second sample into a second signal quality classifier to determine the signal quality of the second sample;
(0072; the second detection unit 40 performs detection during the second detection period which corresponds to the peak of the R-wave and a waveform within a predetermined range (waveform pattern WF2) earlier than this peak by a predetermined time.)
(0114; The second detection determination unit 403 detects the waveform pattern WF2 by applying a threshold value to the matching result.)
(0109; The second detection determination unit 403 detects the waveform pattern WF2 by applying a threshold value to the matching result. The second detection determination unit 403 detects an R-wave included in the waveform pattern WF2 by detecting the waveform pattern WF2.)
The quality of the signal is determined for the second sample via the second waveform template. (0116; When the second waveform template is not updated (FIG. 9C), the peak of the difference value becomes larger than zero and the peak value is changed. Therefore, in order to reliably detect the peak, it is inevitable that the threshold value is set to a large value (separated from zero). In this case, the probability of erroneously detecting external disturbance and/or noise becomes higher, which makes it difficult to detect the peak of the difference values with high reliability.)
(0117; [0117] On the other hand, when the second waveform template is updated (FIG. 9D), the peak value of the difference value can be maintained at around zero. Therefore, even if the threshold value is set to a small value, the peak value of the difference value can be detected reliably and stably. By setting the threshold value to a small value, the probability of erroneously detecting external disturbance and/or noise is reduced. As a result, the peak value of difference values can be detected with high reliability.) Quality is defined as a standard of something as measured against other things. The signal quality here is defined by the difference value obtained with respect to a threshold. Therefore, signal quality of the second sample is obtained.  
and determining presence of the peak by combining detections of the first trained neural network and the second trained neural network, and the signal quality of the first sample and the second sample 
(0119; the output interface 50 outputs a heartbeat synchronization signal) (0063; The parameter update unit 30 updates the detection parameter by using a part of the waveform used by the first detection unit 20 for detecting R-waves. The second detection unit 40 detects R-waves by using the updated detection parameters, and generates heartbeat synchronization signals. The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
Regarding claim 16, Takeshima discloses, A system, comprising: 
a medical scanning system for scanning a subject; 
(0002; Embodiments described herein relate generally to an ECG (electrocardiographic) waveform detecting apparatus and an imaging apparatus.)
an electrocardiograph (ECG) sensor positioned on the subject for generating an ECG signal; and 
(0003; An electrocardiograph is a device whose electrodes are set on a biological body to measure an electric potential difference between the electrodes.)
a processor communicatively coupled to the medical scanning system and the ECG sensor and configured to: 
(ECG Waveform Detection Apparatus 1a Fig. 2 and 10)
acquire, during a scan, the ECG signal; 
(0054; an ECG signal (a signal corresponding to shape of a cardiac electrogram is referred to as an ECG signal) which is a detection target of the ECG waveform detecting apparatus 1a of the present embodiment.)
input a sample (WF1) of the ECG signal into a trained neural network to detect whether a peak is present in the sample; 
(First Detection Unit 20-Fig. 2)(0062; The first detection unit 20 detects R-waves included in ECG signals.)
(0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0068; As shown in FIG. 4, the first detection unit 20 and the second detection unit 40 of the ECG waveform detecting apparatus 1a each detect waveforms different from each other.)
trigger acquisition of image data by the medical scanning system responsive to detecting the peak in the sample; and 
(0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0063; The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0081; In the step ST108, the detection result (i.e. the heartbeat synchronization signal) is outputted to the external ECG synchronization imaging apparatus 200 when the second detection unit 40 detected an R-wave in the step ST106)
not trigger the acquisition of image data by the medical scanning system responsive to not detecting the peak in the sample. 
(0122; An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.) (0134; The update enabling unit 330 temporarily stops the update processing of the second waveform template in the period during which the ECG synchronization imaging apparatus 200 is applying an RF pulse and/or a gradient magnetic field pulse and in the period during which the ECG synchronization imaging apparatus 200 is moving the bed) Hence no triggering the acquisition of image data since the processing stops updating.  
Regarding claim 17, Takeshima discloses wherein the processor is further configured to 
preprocess the ECG signal to generate the sample of the ECG signal, wherein preprocessing the ECG signal comprises acquiring a plurality of discrete measurements of the ECG signal over time for a given duration to generate the sample. 
(Fig. 9A-9D)(0018; FIG. 9A to FIG. 9D are diagrams conceptually explaining that the detection reliability improves by updating a waveform templat) (0110; FIG. 9A to FIG. 9D are an example of a case where subtraction processing is used as the matching processing.) When the second waveform template is not updated (FIG. 9C) 
Takeshima discloses a first waveform template seen as measurement of the ECG signal over time. (0092; the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.)(0097; the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1. The first waveform matching unit 202 matches the ECG signal, which is time-sequentially outputted from the input interface 10, with the first waveform template 201 by using matching processing. The first waveform matching unit 202 transmits a matched result to the first detection determination unit 203. The first detection determination unit 203 detects arrival of the waveform pattern WF1 and the position of an R-wave included in the waveform pattern WF1 on the basis of the matched result. By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.)
Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time. (0116; When the second waveform template is not updated (FIG. 9C), the peak of the difference value becomes larger than zero and the peak value is changed. Therefore, in order to reliably detect the peak, it is inevitable that the threshold value is set to a large value (separated from zero). In this case, the probability of erroneously detecting external disturbance and/or noise becomes higher, which makes it difficult to detect the peak of the difference values with high reliability.)
(0117; [0117] On the other hand, when the second waveform template is updated (FIG. 9D), the peak value of the difference value can be maintained at around zero. Therefore, even if the threshold value is set to a small value, the peak value of the difference value can be detected reliably and stably. By setting the threshold value to a small value, the probability of erroneously detecting external disturbance and/or noise is reduced. As a result, the peak value of difference values can be detected with high reliability.)(Refer to Fig. 9A-9D) 
The signal here is seen as the raw a ECG sample from the first waveform template since Fig 2 and 6 and 10 demonstrate a connection from the first waveform template to the second waveform template
Note; (0083; Incidentally, the above processing algorithm is only an example. For example, the operation of detecting a specific waveform in the first detection unit 20 so as to update the detection parameter used by the second detection unit 40 and the operation of detecting a specific waveform in the second detection unit 40 do not necessarily need to be performed as a series of operations as shown in FIG. 5. These operations may be respectively performed in parallel with each other.)
(0070; FIG. 4A is a chart showing positional relationship on a time axis between the waveform pattern WF1, the waveform pattern WF2 and an ECG signal.) both wave forms are generated over time. 
Fig. 5 shows the generated sample seen as the heart beat synchronization signal is outputted to the outside ST108.  
The first waveform template and the second waveform template are seen as a pre-processing electrical signals and a plurality of discreet measurements of ECG signal overtime for a given duration to generate the sample. 
It is inherent to have processor to perform the functions of the processing of an ECG signal. Takeshima teaches it is known to use a computer readable storage medium seen  (0397; A computer-readable storage medium storing an ECG waveform detecting program for causing a computer to execute a process, including steps of: [0398] generating a second ECG signal by enhancing a high-frequency band of at least one first ECG signal acquired form an object; [0399] calculating an evaluation value by matching the second ECG signal with a template corresponding to a specific target waveform; and [0400] detecting the specific target waveform based on the evaluation value.) Note; a CPU or a central processing unit or a computer readable storage medium is also called a central processor, main processor or just a processor. It is an electronic circuitry that executes instructions comprising a computer program.
Regarding claim 20, Takeshima further discloses wherein the processor is further configured to input the sample into a signal quality classifier to determine a signal quality of the sample, and reject output of the trained neural network responsive to the signal quality of the sample being degraded. (0122; The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not. An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 1 above, in further view of US Patent Application Publication Axel US 2004/0073124 A1. 
Regarding claim 3, Takeshima discloses all the elements above in claim 2, but fails to discloses, wherein the pre-processing the electrical signals further comprise: converting the electrical signal from digital values to millivolts. Takeshima discloses digital value associated with the electrical signal seen as using a A/D convert 120 paragraph 0059. (0059; The A/D converter 120 converts the analogue signal amplified by the amplifier 110 into a digital signal.)
	Axel discloses using millivolts associated with the ECG signal. (0014; the voltage associated with QRS complex deviates from the remaining components of the ECG signal by just millivolts, often the voltage detector approach will falsely trigger MRI readings based upon interference and not QRS complex.).
It would have been obvious to one of ordinary skill in the art at the time of the inventions to have modified the units disclosed by Takeshima to convert digital signal to millivolts taught Axel because it has been held that a mere substitution of units from one known unit for another would have yielded predictable results. Converting digital values to millivolts is a well-known unit conversion with respect to converting ECG signals taught by Axel. Doing so would provide measurement to properly initiate MRI readings upon QRS detection (Axel 0014). 
Claim(s) 4, 15, and 18 is/are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 1, 11, and 18, respectively above, in further view of US Patent Application Publication Demirtas et al US 2018/0000424 A1 (hereinafter Demirtas). 
Regarding claim 4, Takeshima discloses all the elements in claim 2, further Takeshima discloses, wherein the plurality of discrete measurements of the ECG signal over time for the given duration comprises a raw sample (Refer to claim 1 above, the second detection unit and first detection unit). Takeshima further discloses, using a filter that updates the input signal 
(0087; As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal, or a method using a Matched Filter that updates templates on the basis of an input signal. In addition, a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods.)(0087; the second detection unit 40 can use a detection method using the detection parameter which is dynamically updated out of the detection methods listed in the non-patent document 1. As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal, or a method using a Matched Filter that updates templates on the basis of an input signal. In addition, a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods.), but fails to disclose the following taught by Demirtas, Specifically, Demirtas discloses a raw sample that further comprises on or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples, (see figure 7, para 0056, 0057, 0076). 

Regarding claim 15, Takeshima discloses all the elements in claim 11, further Takeshima discloses, 
pre-processing the electrical signal acquired via the first channel into the first sample (first detection unit 20), 
and pre-processing the electrical signal acquired via the second channel into the second sample (second detection unit 40), wherein pre-processing the electrical signal comprises acquiring a plurality of discrete measurements of the electrical signal over a given duration to generate a raw sample (Fig 4A), 
Takeshima further discloses, using a filter that updates the input signal,  (0087; As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal, or a method using a Matched Filter that updates templates on the basis of an input signal. In addition, a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods),  
(0087; the second detection unit 40 can use a detection method using the detection parameter which is dynamically updated out of the detection methods listed in the non-patent document 1. As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal, or a method using a Matched Filter that updates templates on the basis of an input signal. In addition, a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods.)
Takeshima fails to disclose the following taught by Desmertas 
and applying a passband filter to the plurality of discrete measurements to generate a filtered sample, wherein the first sample comprises a first raw sample and a first filtered sample, and wherein the second sample comprises a second raw sample and a second filtered sample.
Specifically, Demirtas discloses a raw sample that further comprises on or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples, (see figure 7, para 0056, 0057, 0076).
It would have been obvious to one of ordinary skilling the art at the time of the invention to have modified Takeshima method of cardiac monitoring to include a filtered sample to the raw ECG signal to generate a first and second filtered sample, in order to reduce the noise caused by motion from other parts of the body such as breathing. 
Regarding claim 18, Takeshima discloses all the elements in claim 17, further Takeshima discloses, wherein the plurality of discrete measurements of the ECG signal over time for the given duration comprises a raw sample (Refer to claim 17 above the first detection unit and second detection unit). Takeshima further discloses, using a filter that updates the input signal (0087; As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal, or a method using a Matched Filter that updates templates on the basis of an input signal. In addition, a neural network that updates its internal state by using an input signal can also be used. The second detection unit 40 can use any one of these methods.), but fails to disclose the following taught by Demirtas, Specifically, Demirtas discloses a raw sample that further comprises on or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples, (see figure 7, para 0056, 0057, 0076). 
It would have been obvious to one of ordinary skilling the art at the time of the invention to have modified Takeshima method of cardiac monitoring to include a filtered sample to the raw ECG signal to generate a filtered sample, in order to reduce the noise caused by motion from other parts of the body such as breathing. 
Claim(s) 5 and 19  is/are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 1 and 16, respectively above, in view of US patent application publication Moreno et al US 2005/0222508 A1 (hereinafter Moreno) 
Regarding claim 5, Takeshima discloses all the elements of claim 1 above, but fails to disclose the following taught by Moreno:
wherein the processor is further configured to acquire a reference ECG signal prior to the scan of the subject to generate a reference sample, and input the reference sample with the sample to the trained neural network. (0017; In order to train the pattern recognition engine 21 and classifier 25, a labeled or annotated training corpora 23 is employed. Training corpora 23 is a collection of known and previously analyzed ECG signals annotated with corresponding syndrome classes.) Previously analyzed signals are seen as a reference ECG signal
Note; The well-known term "electrocardiogram" is defined as a test that measures the electrical activity of the heart. An electrocardiogram measures the rate and regularity of the heartbeat as well as the size and position of the chambers, any damage to the heart, and the effects of any drugs or devices that regulate the heart. Through the use of an electrocardiogram, various signals of the heart can be recorded. Therefore, An ECG 
Moreno discloses (0014; A set of example ECG heartbeat patterns or shapes corresponding to the syndromes to be classified are extracted from the cardiology literature or developed in consultation with cardiologists. Each pattern is normalized in time and amplitude and synchronized with a prototypical heartbeat.), hence an ECG is capable of acquiring physiological motion of an organ of the subject. 
It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Takeshima processor to couple a reference sample with a sample to the trained neural network as taught by Moreno, in order to train a classifier (Moreno; 0017).    
Regarding claim 19, Takeshima discloses all the elements of claim 16 above, but fails to disclose the following taught by Moreno:
wherein the processor is further configured to acquire a reference ECG signal prior to the scan of the subject to generate a reference sample, and input the reference sample with the sample to the trained neural network. (0017; In order to train the pattern recognition engine 21 and classifier 25, a labeled or annotated training corpora 23 is employed. Training corpora 23 is a collection of known and previously analyzed ECG signals annotated with corresponding syndrome classes.) Previously analyzed signals are seen as a reference ECG signal
It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Takeshima processor to couple a reference sample with a sample to the trained neural network as taught by Moreno, in order to train a classifier (Moreno; 0017).    
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 1 above, in view of US patent application publication number 2017/0086752 Baxi et al (hereinafter Baxi) 
Regarding claim 10, Takeshima discloses all the elements of claim 1 above, Takeshima disclose a detection of a peak and non-peak: 
(0058; The ECG waveform detecting apparatus 1a generates heartbeat synchronization signals from ECG signals, and transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0063; The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.)
(0081; In the step ST108, the detection result (i.e. the heartbeat synchronization signal) is outputted to the external ECG synchronization imaging apparatus 200 when the second detection unit 40 detected an R-wave in the step ST106)
(0122; An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.)
Takeshima fails to disclose the following taught by Baxi, and none-peak spike noise (see para 0050). 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Takeshima imaging system of cardiac signals to output three signals, a peaks, non-peaks, (noise peaks, Baxi-para 0050) taught by Baxi, in order to compare detected peaks to determine the magnitude of the ECG signal (0050). 
Claim(s) 13-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 11 above, in view of US patent application publication Zhang et al (2018/0196932, hereinafter Zhang) 
Regarding claim 13, Takeshima discloses all the elements above in claim 12; however fails to disclose the following taught by, Zhang discloses responsive to the signal quality of the first sample and the signal quality of the second sample both being not degraded (Claim 1, 5, 6, 7), determining a timing of triggering according to a phase-corrected average of output from the first peak detection classifier and output from the second peak detection classifier (Claim 1, 5, 6, 7, see para 0007, 0008, 0009, 0010 ) ; responsive to the signal quality of the first sample being not degraded and the signal quality of the second sample being degraded, determining the timing according to the output of the first peak detection classifier; and responsive to the signal quality of the first sample being degraded and the signal quality of the second sample being not degraded (Claim 5, 7), determining the timing according to the output of the second peak detection classifier (Figure 18, see para 0127).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Takeshima determination of abnormal and disturbed signals of the signal waveforms to associate a first and second signal both not degraded. The motivation to do this would be to improve authentication of the ECG signal sets. 0011-0012.
Regarding claim 14, Takeshima as modified discloses all the elements above in claim 13, further Takeshima discloses  
(0122; An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.) (0134; The update enabling unit 330 temporarily stops the update processing of the second waveform template in the period during which the ECG synchronization imaging apparatus 200 is applying an RF pulse and/or a gradient magnetic field pulse and in the period during which the ECG synchronization imaging apparatus 200 is moving the bed) Hence no triggering the acquisition of image data since the processing stops updating. 
Although Takeshima discloses in (0124; In the step ST300, the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal. When the detection condition is normal, the process proceeds to the step ST204 and the second waveform template is updated. On the other hand, when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.)(0128; when the detection number of a waveform performed by the first detection unit 20 within a predetermined period for determining abnormality is larger than a predetermined reference number, the detection condition is determined to be abnormal. For example, when the predetermined period for determining abnormality is set to 1 second and the detection number within 1 second is 5 times or more, the detection condition is determined to be abnormal.) Hence, the imaging acquisition will still occurs. Takeshima 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Takeshima as modified method of the first detection unit that abnormal to stop updating the processing thereby not triggering imaging acquisition. Doing so would improve the determination time of imaging with respect to ECG synchronization during a period of RF pulses (Takeshima, 0133).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Nicholas A Robinson/               Examiner, Art Unit 3793

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793